—Judgment unanimously affirmed. Memorandum: On appeal from a judgment convicting him of criminal possession of a controlled substance in the third degree (Penal Law § 220.16 [1]), defendant contends that Supreme Court erred in refusing to grant his request for a missing witness charge. We disagree. Defendant failed to make the requisite prima facie showing that the missing witness was in the control of the prosecution and could be expected to testify favorably to the prosecution (see, People v Macana, 84 NY2d 173, 177; People v Gonzalez, 68 NY2d 424, 427; People v Coleman [William], 244 AD2d 910 [decided herewith]). (Appeal from Judgment of Supreme Court, Monroe County, Scudder, J.—Criminal Possession Controlled Substance, 3rd Degree.) Present—Green, J. P., Lawton, Hayes, Callahan and Fallon, JJ.